DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11/30/2020 is acknowledged. Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claim Interpretation
In claims 2 and 6, the terms “close to” and “far from” are considered definite as the ends provide definite relativity (i.e. one end of two ends is closer to the surface). 
Claim Objections
Claim 3 objected to because of the following informalities: “a connection object” should read “the connection object” for proper antecedent basis with independent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close to" in claims 1, 5 and 6 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining The term “away from” does not give context to the term “close to” as the term “close to” is an alternative and separate limitation from “away from” as shown in dependent claims 4 and 5.
Claims 2 and 6 recite the limitation "the two inclined surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (PGPub 2014/0308568).
Considering Claim 1, Kim discloses a terminal connection structure (combined terminal structure [Figure 7]) comprising:
an output terminal protruding from a surface of an exterior can of a battery (outer terminal 43 [0078, Figure 7] protrudes from surface of combined battery case 15 and cap plate 20 of battery 100 [Figure 7, 0044, Figure 1]) and having an inclined surface (outer terminal 43 has inclined surfaces 432 [Figure 7, 0078]), in a state that the battery and a connection object of the battery are aligned (an adjacent, connected battery is aligned with the battery 100 [Figures 7 and 3]), the inclined surface being inclined so as to be away from or close to the surface toward the connection object (inclined surface 432 is away from and adjacent to the adjacent battery (i.e. with inclined terminal surface 442) [Figure 7]); and 
a bus bar (bus bar 350 [0078, Figure 7]) having a connection surface parallel to the inclined surface on one end side (bus bar 350 has end side recess 370 with corresponding parallel inclined connection surfaces that correspond to the inclined terminal surfaces 432 [0079, Figure 7]), surface 
	Considering Claim 2, Kim discloses that the output terminal has the two inclined surfaces (outer terminal 43 has two inclined surfaces 432 [Figure 7, 0078]), and the two inclined surfaces are aligned in an array direction of the battery and the connection object (each inclined surface is independently aligned and extending in an array direction of each of the batteries [Figure 7]) and are disposed, such that ends close to the surface or ends far from the surface face each other in the two inclined surfaces (both ends of the inclined surfaces close and far from the surface of the cap plate 20 face each other [Figure 7]). 
	Considering Claim 3, Kim discloses that the terminal connection structure includes the output terminal provided in a first battery (outer terminal 43 [0078, Figure 7] protrudes from surface of battery cap plate 20 of battery 100 [Figure 7, 0044, Figure 1]) and the output terminal provided in a second battery serving as a connection object of the first battery (an adjacent, connected battery contains outer terminal 44 [Figure 7, 0078]), and 
	the bus bar has a first connection surface parallel to the inclined surface of the first battery on the one end side (bus bar 350 has end side recess 370 with corresponding parallel inclined connection surfaces that correspond to the inclined terminal surfaces 432 of battery 100 [0079, Figure 7]); the bus bar has a second connection surface parallel to the inclined surface of the second battery on the other end side (bus bar 350 has end side recess 370 with corresponding parallel inclined connection surfaces that correspond to the inclined terminal surfaces 442 of adjacent battery [0079, Figure 7]), the first connection surface and the inclined surface of the first battery are brought into surface contact (bus bar 350 has end side recess 370 with corresponding contacting parallel inclined connection surfaces that correspond to the inclined terminal surfaces 432 of battery 100 [0079, Figure 7]), and the second connection surface and the inclined surface of the second battery are brought into surface contact (bus 
	Considering Claim 4, Kim discloses that the inclined surface included in each of the first battery and the second battery and brought into surface contact with the bus bar is inclined so as to be away from the surface toward the other battery (each inclined surface 432 and 442 are inclined so as to be away from surface of battery cap plate 20 toward the other battery [Figures 7 and 3]).
	Considering Claim 5, Kim discloses that the inclined surface included in each of the first battery and the second battery and brought into surface contact with the bus bar is inclined so as to be close to the surface toward the other battery (each inclined surface 432 and 442 are inclined so as to be close to the surface of battery cap plate 20 toward the other battery [Figures 7 and 3]). 
	Considering Claim 6, Kim discloses that the first battery and the second battery each have the two inclined surfaces (outer terminals 43 and 44 each have two inclined surfaces 432 and 442 [Figure 7, 0078]), 
	the two inclined surfaces of each of the batteries are aligned in an array direction of the two batteries (each inclined surface 432 and 442is independently aligned and extending in an array direction of each of the batteries [Figure 7]) and are disposed such that ends that are close to the surface face each other (ends of the inclined surfaces 432, 442 close to the surface of battery cap plate 20 face each other [Figure 7]), and 
	the first connection surface is brought into surface contact with the inclined surface of the first battery on a side close to the second battery (bus bar 350 has end side recess 370 with corresponding contacting parallel inclined connection surfaces that correspond to the inclined terminal surfaces 432 of battery 100 on a side adjacent to adjacent battery [0079, Figure 7]), and the second connection surface is brought into surface contact with the inclined surface of the battery on a side close to the first battery (bus bar 350 has end side recess 370 with corresponding contacting parallel inclined connection surfaces that correspond to the inclined terminal surfaces 442 of second adjacent battery on a side adjacent to battery 100 [0079, Figure 7]). 
	Considering Claim 7, Kim discloses that the bus bar has a parallel part extending parallel to the surface in a region between the first connection surface and the second connection surface (middle 
	Considering Claim 8, Kim discloses that the parallel part has at least one of a recess (middle recessed portion of bus bar 350 has one recess and is between connection surfaces corresponding to surfaces 432 and 442 and is parallel to surface of cap plate 20 [Figures 7 and 3]). 
	Considering Claim 9, Kim discloses that the parallel part has a portion having a sectional area, in a direction orthogonal to an extending direction of the bus bar, that is smaller than a sectional area of the first connection surface and the second connection surface (middle recessed portion of bus bar 350 has smaller sectional area than combined sectional area of first connection surface and the second connection surface corresponding to surfaces 432, 442 [Figure 7]). 
	Considering Claim 10, Kim discloses a battery stack body (battery stack [Figures 1, 3 and 7]) comprising:
	the terminal connection structure according to claim 1 (combined terminal structure and as outlined in claim 1 [Figure 7]); and 
	 a plurality of batteries electrically connected to each other by the terminal connection structure (two adjacent batteries connected by terminal connection structure [Figures 3 and 7], bus bar is electrically coupled to the outer terminals (including output terminal 43) [0017, 0064, 0080, Figure 7]). 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725